DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-3 in the reply filed on 03/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP 2016-139451 A) in view of Matsuhita et al. (US 2016/0038383). 
Regarding claims 1-3 Kenji et al. disclose a hexagonal ferrite magnetic powder meeting the following limitations: For a magnetic recording medium (Title), Comprising hexagonal ferrite magnetic particles having aluminum hydroxide adhered on the surface thereof (Abstract), having an Al/Fe molar ratio of 0.030 to 0.200 (Abstract). An activation volume Vact of 1400 -1800 nm3 (Abstract: 1300 – 2000, noting units should be nm3 in Abstract, not nm).
However, Kenji fails to disclose that the particle size distribution in which the volume ratio of particles having a particle size of 30 microns or more as measured by a laser diffraction particle size distribution analyzer with a dispersion pressure of 100 kPa is 5% or less.
Whereas, Matsushita discloses magnetic powder magnetic powder to be included in a cosmetic agent being removable by a magnetic attraction force from the cosmetic agent applied to the skin. The magnetic powder comprises a ferromagnetic ferrite, a mean volume particle diameter of 50 to 75 .mu.m when determined from a particle size distribution obtained by a laser diffraction scattering method, a content of particles with a particle diameter of less than 37 .mu.m of 15% by mass or less, and a content of particles with a particle diameter of 105 .mu.m or more of 5% by mass or Less (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to form the ferrite magnetic powder of Kenji having volume particle diameter of 50 to 75 .mu.m when determined from a particle size distribution obtained by a laser diffraction scattering method, a content of particles with a particle diameter of less than 37 .mu.m of 15% by mass or less (0 weight percent), and a content of particles with a particle diameter of 105 .mu.m or more of 5% by mass or Less (0 weight percent) as taught by Matsushita motivated by the desire to have increased magnetic attraction force and to have reduced roughness. 
As Kenji in view of Matsushita discloses magnetic powder having the volume particle diameter of 50-75 microns which falls in the claimed range, it therefore would be obvious that volume ratio would intrinsically be less than 5% with a dispersion analyzer of 100 kPa and would intrinsically meet the particle size distribution of the formula (1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788